Exhibit 10.34

CERIDIAN CANADA LTD.

EXECUTIVE EMPLOYMENT AGREEMENT

PARTIES

Ceridian Canada Ltd.

675 Cochrane Drive, 2nd floor

Markham, Ontario, L3R 0B8

(“Ceridian”)

and

James Burns

(“Executive”)

Date: July 2007

RECITALS

 

A. The Executive has been employed by Ceridian Canada Ltd., a wholly owned
subsidiary of Ceridian Corporation since 2003, including in the position of
President.

 

B. Ceridian wishes to obtain the services of Executive for the duration of this
Agreement, and Executive wishes to provide services for such period.

 

C. Ceridian desires reasonable protection of Ceridian’s Confidential Information
(as defined below).

 

D. Ceridian desires assurance that Executive will not compete with Ceridian,
engage in recruitment of Ceridian’s employees or make disparaging statements
about Ceridian after termination of employment, and Executive is willing to
refrain from such competition, recruitment and disparagement.

 

E. Executive desires to be assured of a minimum Base Salary (as defined below)
from Ceridian for Executive’s services for the term of this Agreement.

 

F. It is expressly recognized by the parties that Executive’s acceptance of, and
continuance in, Executive’s position with Ceridian and agreement to be bound by
the terms of this Agreement represents a substantial commitment to Ceridian in
terms of Executive’s personal and professional career and a foregoing of present
and future career options by Executive, for all of which Ceridian receives
substantial value.

 

G. The parties recognize that a Change of Control (as defined below) may result
in material alteration or diminishment of Executive’s position and
responsibilities and substantially frustrate the purpose of Executive’s
commitment to Ceridian and forbearance of career options.

 

1



--------------------------------------------------------------------------------

H. The parties recognize that in light of the above-described commitment and
forbearance of career options, it is essential that, for the benefit of Ceridian
and its stockholders, provision be made for the possibility of a Change of
Control Termination (as defined below) in order to enable Executive to accept
and effectively continue in Executive’s position in the face of inherently
disruptive circumstances arising from the possibility of a Change of Control of
Ceridian Corporation (as defined below).

NOW, THEREFORE, in consideration of Executive’s acceptance of and continuance in
Executive’s employment for the term of this Agreement and the parties’ agreement
to be bound by the terms contained herein, the parties agree as follows:

ARTICLE I

DEFINITIONS

 

1.01 “Affiliate” means any entity with whom Ceridian would be considered a
single employer under Section 414(b) or 414(c) of the Code.

 

1.02 “Base Salary” shall mean regular cash compensation paid on a periodic basis
exclusive of benefits, bonuses or incentive payments.

 

1.03 “Board” shall mean the Board of Directors of Parent Corporation.

 

1.04 “Cause” means cause as defined under Section 4.2 of Article IV.

 

1.05 “Ceridian” shall mean Ceridian Corporation, a Delaware corporation f/k/a
New Ceridian Corporation, and, except for purposes of Section 7.01(b) and (f),
any Subsidiary (as that term is defined in Section 1.11).

 

1.06 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.07 “Confidential Information” shall mean information or material of Ceridian
which is not generally available to or used by others, or the utility or value
of which is not generally known or recognized as standard practice, whether or
not the underlying details are in the public domain, including:

 

  (a) information or material relating to Ceridian and its business as conducted
or anticipated to be conducted; business plans; operations; past, current or
anticipated services, products or software; customers or prospective customers;
relations with business partners or prospective business partners; or research,
engineering, development, manufacturing, purchasing, accounting, or marketing
activities;

 

2



--------------------------------------------------------------------------------

  (b) information or material relating to Ceridian’s inventions, improvements,
discoveries, “know-how,” technological developments, or unpublished writings or
other works of authorship, or to the materials, apparatus, processes, formulae,
plans or methods used in the development, manufacture or marketing of Ceridian’s
services, products or software;

 

  (c) information on or material relating to Ceridian which when received is
marked as “proprietary,” “private,” or “confidential;”

 

  (d) trade secrets of Ceridian;

 

  (e) software of Ceridian in various stages of development, software designs,
web-based solutions, specifications, programming aids, programming languages,
interfaces, visual displays, technical documentation, user manuals, data files
and databases of Ceridian; and

 

  (f) any similar information of the type described above which Ceridian
obtained from another party and which Ceridian treats as or designates as being
proprietary, private or confidential, whether or not owned or developed by
Ceridian.

Notwithstanding the foregoing, “Confidential Information” does not include any
information which is properly published or in the public domain; provided,
however, that information which is published by or with the aid of Executive
outside the scope of employment or contrary to the requirements of this
Agreement will not be considered to have been properly published, and therefore
will not be in the public domain for purposes of this Agreement.

 

1.08 “Disability” means totally and permanently disabled as defined in
Ceridian’s group long-term disability plan applicable to senior executives, as
may be amended from time to time.

 

1.09 “Good Reason” means any one or more of the following events which shall
occur without Executive’s express written consent:

 

  (a) A change in Executive’s reporting responsibilities, titles or office, or
any removal of Executive from, or any failure to re-elect Executive to, any of
such positions, which has the effect of materially diminishing Executive’s
responsibility or authority, excluding for this purpose an isolated,
insubstantial or inadvertent action not taken in bad faith and which is remedied
by Ceridian promptly after receipt of written notice thereof given by Executive
and excluding any diminution attributable to a sale, spin off, reverse spin off
or similar disposition of any Subsidiary of Ceridian.

 

  (b) A reduction by Ceridian in Executive’s Base Salary or bonus opportunity or
as the same may be increased from time to time thereafter or any failure by
Ceridian to pay any portion of Executive’s compensation when due, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by Ceridian promptly after receipt of written notice thereof
given by Executive;

 

3



--------------------------------------------------------------------------------

  (c) Ceridian requiring Executive to be based anywhere other than within 50
miles of Executive’s job location as of the Commencement Date;

 

  (d) Without replacement by plans, programs, or arrangements which, taken as a
whole, provide benefits to Executive at least reasonably comparable to those
discontinued or adversely affected, (A) the failure by Ceridian to continue in
effect, any bonus, incentive, stock ownership, purchase, option, life insurance,
health, accident, disability, or any other employee compensation or benefit
plan, program or arrangement, in which Executive is participating; or (B) the
taking of any action by Ceridian that would materially and adversely affect
Executive’s participation or materially reduce Executive’s benefits under any of
such plans, programs or arrangements;

 

  (e) The failure by Ceridian to provide office space, furniture, and
secretarial support at least comparable to that provided Executive immediately
prior to such failure or the taking of any similar action by Ceridian that would
materially adversely affect the working conditions in or under which Executive
performs her employment duties; or

 

  (f) Any material breach of this Agreement by Ceridian, or the failure by a
successor to Ceridian to assume the provisions of this Agreement, including
without limitation, Articles III, IV and VII.

Executive’s right to terminate employment for Good Reason shall not be affected
by Executive’s incapacity due to physical or mental illness. Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event constituting Good Reason hereunder.

 

1.10 “Parent Corporation” shall mean Ceridian Corporation and, except for
purposes of Section 8.02, any successor in interest by way of consolidation,
operation of law, merger or otherwise. “Parent Corporation” shall not include
any Subsidiary.

 

1.11 “Subsidiary” shall mean: (a) any corporation at least a majority of whose
securities having ordinary voting power for the election of directors (other
than securities having such power only by reason of the occurrence of a
contingency) is at the time owned by Parent Corporation and/or one or more
Subsidiaries; and (b) any division or business unit (or portion thereof) of
Parent Corporation or a corporation described in clause (a) of this
Section 1.11.

 

4



--------------------------------------------------------------------------------

ARTICLE II

EMPLOYMENT, DUTIES AND TERM

 

2.01 Employment. Upon the terms and conditions set forth in this Agreement,
Ceridian hereby employs Executive, and Executive accepts such employment.

 

2.02 Duties. Executive shall devote his full-time and best efforts to Ceridian
and to fulfilling the duties of his position which shall include such duties as
may from time to time be assigned him by Ceridian, provided that such duties are
reasonably consistent with Executive’s education, experience and background.
Executive shall comply with Ceridian’s policies and procedures to the extent
they are not inconsistent with this Agreement in which case the provisions of
this Agreement prevail.

 

2.03 Term. Subject to the provisions of Articles IV and VIII, this Agreement and
Executive’s employment shall continue until January 29, 2010 (the “Initial
Term”). On each anniversary of the Agreement, and subject to the provisions of
Articles IV and VIII, this Agreement and Executive’s employment shall be
automatically extended for an additional one-year period. For purposes hereof,
the Initial Term, together with any subsequent extensions thereof, are
hereinafter referred to as the “Term.” Upon the occurrence of a Change of
Control during the Term, all applicable Change of Control protections set forth
herein (including, without limitation, those set forth in Article VII hereof)
shall continue to apply for the 24-month period commencing on the date of the
Change of Control.

ARTICLE III

COMPENSATION AND EXPENSES

 

3.01 Base Salary. For all services rendered under this Agreement during the
Term, Ceridian shall pay Executive a minimum Base Salary, at no less than the
annual rate currently being paid or, if Executive is not currently in Ceridian’s
employ, at the annual rate specified in the written offer of employment. If
Executive’s salary is increased from time to time during the term of this
Agreement, the increased amount shall be the Base Salary for the remainder of
the term.

 

3.02 Bonus and Incentive. Bonus or incentive compensation shall be at the sole
discretion of Ceridian. Except as otherwise provided in Article VII, Ceridian
shall have the right, in accordance with their terms, to alter, amend or
eliminate any bonus or incentive plans, or Executive’s participation therein,
without compensation to Executive.

 

3.03 Benefit Plans. Executive shall be entitled to participate in the employee
health and welfare, retirement and other employee benefits programs offered
generally from time to time by Ceridian to its executive employees, to the
extent that Executive’s position, tenure, salary, and other qualifications make
Executive eligible to participate.

 

5



--------------------------------------------------------------------------------

3.04 Business Expenses. Ceridian shall, consistent with its policies in effect
from time to time, bear all ordinary and necessary business expenses incurred by
Executive in performing his or her duties as an employee of Ceridian, provided
that Executive accounts promptly for such expenses to Ceridian in the manner
prescribed from time to time by Ceridian.

ARTICLE IV

EARLY TERMINATION

 

4.01 Early Termination. This Article shall not apply to a Change of Control
Termination which is governed solely by the provisions of Article VII, and does
not alter the respective continuing obligations of the parties pursuant to
Articles V and VI.

 

4.02 Termination for Cause. Ceridian may terminate this Agreement and
Executive’s employment immediately for cause. For the purpose hereof “cause”
means:

 

  (a) fraud;

 

  (b) misrepresentation;

 

  (c) theft or embezzlement of Ceridian assets;

 

  (d) intentional violations of law involving moral turpitude;

 

  (e) failure to follow Ceridian’s conduct and ethics policies; and/or

 

  (f) the continued failure by Executive to attempt in good faith to perform his
or her duties as reasonably assigned to Executive pursuant to Section 2.02 of
Article II of this Agreement for a period of 60 days after a written demand for
such performance which specifically identifies the manner in which it is alleged
Executive has not attempted in good faith to perform such duties.

A Termination of Executive’s Employment by Ceridian shall not constitute a
termination for Cause unless (i) there has been delivered to Executive by the
Board, at least 10 days prior to such termination, a written notice which
specifically identifies conduct described in clauses (a) through (f) in which
the Board believes Executive has engaged and (ii) the Board has duly adopted a
resolution, by the affirmative vote of not less than two-thirds ( 2/3) of the
entire membership of the Board at a meeting of the Board which was called and
held for the purpose of considering such termination (after reasonable notice to
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive was guilty of conduct described in clauses (a), (b),
(c), (d), (e) or (f), and specifying the particulars thereof in detail. In the
event of termination for Cause pursuant to this Section 4.02, Executive shall be
paid at the usual rate of Executive’s annual Base Salary through the date of
termination specified in any written notice of termination.

 

6



--------------------------------------------------------------------------------

4.03 Termination Without Cause; Termination for Good Reason. Ceridian may
terminate this Agreement and Executive’s employment without Cause on at least 30
days’ written notice. Executive may terminate this Agreement and Executive’s
employment with or without Good Reason on at least 30 days’ written notice. In
the event of Termination of Executive’s Employment pursuant to this
Section 4.03, compensation shall be paid as follows:

 

  (a) If the notice of termination is given by Ceridian without Cause or by
Executive for Good Reason, Executive shall be paid at the usual rate of her
annual Base Salary through the 30 day notice period (provided, however, that
Ceridian shall have the option of making termination of the Agreement and
Termination of Executive’s Employment effective immediately upon notice in which
case Executive shall be paid a lump sum representing the value of 30 days worth
of salary), and Executive shall become entitled to the following severance
benefits:

 

  (1) a lump sum cash payment equal to two times the sum of Executive’s
then-current annual Base Salary.

 

  (2) a prorated portion of Executive’s bonus compensation, if any, to which
Executive would have otherwise become entitled for the fiscal year in which the
Termination of Employment occurs had Executive remained continuously employed
for the full fiscal year, calculated by multiplying such bonus compensation by a
fraction, the numerator of which is the number of days in the applicable fiscal
year through the date of termination and the denominator of which is 365
(without giving effect to any reduction in bonus opportunity constituting Good
Reason);

 

  (3) reasonable executive-level outplacement services, not to exceed $20,000,
for a period of up to 24 months (or if earlier, until the first acceptance by
Executive of an offer of employment), to be provided through Executive’s
preferred provider of such services; and

 

  (4) the Executive will also be provided a choice of either continuation of
certain employment related benefits for a period of twenty-four months or
continuation of certain employment related benefits for a period of eight weeks
with an additional lump sum cash payment equal to 10% of his then current annual
Base Salary. Those benefits to be continued include health insurance, dental
insurance and life insurance. However, subject to applicable legislation, both
short and long term disability coverage will be discontinued immediately upon
termination of the Executive’s employment, To the extent provided, continued
coverage pursuant to the aforementioned benefit plans will be conditional upon
the Executive satisfying the terms and conditions required by the individual
insurance policies.

 

7



--------------------------------------------------------------------------------

  (b) If the notice of termination is given by Executive without Good Reason,
Executive shall be paid at the usual rate of her annual Base Salary through the
30 day notice period.

 

4.04 Termination In The Event of Death or Disability. This Agreement shall
terminate in the event of death or Disability of Executive.

 

  (a) In the event of Executive’s death, Ceridian shall pay a lump sum cash
payment equal to one year of Executive’s then-current Base Salary as soon as
practicable following Ceridian’s receipt of notice of Executive’s death. Such
amount shall be paid (i) to the beneficiary or beneficiaries designated in
writing to Ceridian by Executive, (ii) in the absence of such designation to the
surviving spouse, or (iii) if there is no surviving spouse, or such surviving
spouse disclaims all or any part, then the full amount, or such disclaimed
portion, shall be paid to the executor, estate trustee or like personal
representative of Executive’s estate.

 

  (b) In the event of Executive’s Disability, Base Salary shall be terminated as
of the end of the month in which the last day of the six-month period of
Executive’s inability to perform his duties, despite Ceridian’s efforts to
reasonably accommodate, occurs.

 

  (c) In the event of termination by reason of Executive’s death or Disability,
in addition to the death or Disability benefits provided in Section 4.04(a) and
Section 4.04(b), Ceridian shall pay to Executive a prorated bonus equal to
(i) the amount Executive would have received in annual incentive plan bonus for
the year in which termination occurs had “target” goals been achieved,
multiplied by (ii) a fraction, the numerator of which is the number of days in
the applicable fiscal year through the date of termination and the denominator
or which is 365. The amount payable pursuant to this Section 4.04(c) shall be
paid within 15 days after the date such bonus would have been paid had Executive
remained employed for the full fiscal year.

 

4.05 Retirement. Executive may terminate this Agreement and Executive’s
employment as a result of Executive decision to retire from Ceridian. Executive
shall provide Ceridian with at least 30 days’ written notice of the date upon
which Executive intends to retire. The Executive agrees that the compensation
provided for in this Article IV include all amounts owing for termination and/or
severance pay under contract, statute, common law or otherwise. Executive shall
be paid at the usual rate of his annual Base Salary and annual perquisite cash
adder through the date of retirement stipulated in the written notice.

 

4.06 Entire Termination Payment. The compensation provided for in this
Article IV for early termination of this Agreement and termination pursuant to
this Article IV shall constitute Executive’s sole remedy for such termination.
Executive shall not be entitled to any other termination or severance payment
which may be payable to Executive under any other agreement between Executive
and Ceridian.

 

8



--------------------------------------------------------------------------------

4.07 Termination On Account of Change in Status of Affiliate. In the event that,
prior to a Change of Control or a termination for Cause under Section 4.02,
Executive incurs a termination of employment as defined under Section 4.01
solely on account of being primarily employed by an entity that ceases to be an
Affiliate, then:

 

  (a) if at the time of such termination of employment, Executive has entered
into or has been offered an agreement with the Affiliate or an entity that has
or will have an interest in such Affiliate and such agreement provides or would
provide rights that are identical to the Executive’s rights under Article IV of
this Agreement, then such termination will be treated as a termination for Cause
pursuant to Section 4.02; and

 

  (b) in all other cases, such termination of employment will be treated as a
termination without Cause under Section 4.03.

ARTICLE V

CONFIDENTIALITY, DISCLOSURE AND ASSIGNMENT

 

5.01 Confidentiality. Executive acknowledges that Ceridian has taken reasonable
measures to preserve the secrecy of its Confidential Information. Executive will
not, during the term or after the termination or expiration of this Agreement or
his/her employment, publish, disclose, or utilize in any manner any Confidential
Information obtained while employed by Ceridian. If Executive leaves the employ
of Ceridian, Executive will not, without Ceridian’s prior written consent,
retain or take away any drawing, writing or other record in any form containing
any Confidential Information.

 

5.02 Business Conduct and Ethics. During the term of employment with Ceridian,
Executive will engage in no activity or employment which may conflict with the
interest of Ceridian, and will comply with Ceridian’s policies and guidelines
pertaining to business conduct and ethics.

 

5.03 Disclosure. Executive will disclose promptly in writing to Ceridian all
inventions, discoveries, software, writings and other works of authorship which
are conceived, made, discovered, or written jointly or singly on Ceridian time
or on Executive’s own time, providing the invention, improvement, discovery,
software, writing or other work of authorship is capable of being used by
Ceridian in the normal course of business, and all such inventions,
improvements, discoveries, software, writings and other works of authorship
shall belong solely to Ceridian.

 

5.04

Instruments of Assignment. Executive will sign and execute all instruments of
assignment and other papers to evidence transfer of Executive’s entire right,
title and interest in such inventions, improvements, discoveries, software,
writings or other works of authorship in Ceridian, at the request and the
expense of Ceridian, and Executive will do all acts and sign all instruments of
assignment and other papers Ceridian may reasonably request relating to
applications for patents, patents, copyrights, and the enforcement and
protection thereof. If Executive is needed, at any time, to give

 

9



--------------------------------------------------------------------------------

 

testimony, evidence, or opinions in any litigation or proceeding involving any
patents or copyrights or applications for patents or copyrights, both domestic
and foreign, relating to inventions, improvements, discoveries, software,
writings or other works of authorship conceived, developed or reduced to
practice by Executive, Executive agrees to do so, and if Executive leaves the
employ of Ceridian, Ceridian shall pay Executive at a rate mutually agreeable to
Executive and Ceridian, plus reasonable traveling or other expenses.

 

5.05 Inventions Developed on Executive’s Own Time. The two immediately preceding
sections entitled “Disclosure” and “Instruments of Assignment” do not apply to
inventions in which a Ceridian claim of any rights will create a violation of
Chapter 181 Minnesota Statutes, Section 181.78, reproduced below and
constituting the written notification of its Subdivision 3.

181.78 Agreements; terms relating to inventions

Subdivision 1.

Any provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee’s rights in an invention to the
employer shall not apply to an invention for which no equipment, supplies,
facility or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, and (1) which does not relate
(a) directly to the business of the employer or (b) to the employer’s actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by the employee for the employer. Any provision which
purports to apply to such an invention is to that extent against the public
policy of this state and is to that extent void and unenforceable.

Subdivision 2.

No employer shall require a provision made void and unenforceable by subdivision
1 as a condition of employment or continuing employment.

Subdivision 3.

IF AN EMPLOYMENT AGREEMENT ENTERED INTO AFTER AUGUST 1, 1977, CONTAINS A
PROVISION REQUIRING THE EMPLOYEE TO ASSIGN OR OFFER TO ASSIGN ANY OF THE
EMPLOYEE’S RIGHTS IN ANY INVENTION TO AN EMPLOYER, THE EMPLOYER MUST ALSO, AT
THE TIME THE AGREEMENT IS MADE, PROVIDE A WRITTEN NOTIFICATION TO THE EMPLOYEE
THAT THE AGREEMENT DOES NOT APPLY TO AN INVENTION FOR WHICH NO EQUIPMENT,
SUPPLIES, FACILITY OR TRADE SECRET INFORMATION OF THE EMPLOYER WAS USED AND
WHICH WAS DEVELOPED ENTIRELY ON THE EMPLOYEE’S OWN TIME, AND (1) WHICH DOES NOT
RELATE (a) DIRECTLY TO THE BUSINESS OF THE EMPLOYER OR (b) TO THE EMPLOYER’S
ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, OR (2) WHICH DOES
NOT RESULT FROM ANY WORK PERFORMED BY THE EMPLOYEE FOR THE EMPLOYER.

 

10



--------------------------------------------------------------------------------

5.06 Executive’s Declaration. Executive has no inventions, data bases,
improvements, discoveries, software, writings or other works of authorship
useful to Ceridian in the normal course of business, which were conceived, made
or written prior to the date of this Agreement and which are excluded from this
Agreement.

 

5.07 Survival. The obligations of this Article V shall survive the expiration or
termination of this Agreement and Executive’s employment.

ARTICLE VI

NON-COMPETITION, NON-RECRUITMENT, AND NON-DISPARAGEMENT

 

6.01 General. The parties hereto recognize and agree that (a) Executive is a
senior executive of Ceridian and is a key executive of Ceridian, (b) Executive
has received, and will in the future receive, substantial amounts of
Confidential Information, (c) Ceridian’s business is conducted on a worldwide
basis, and (d) provision for non-competition, non-recruitment and
non-disparagement obligations by Executive is critical to Ceridian’s continued
economic well-being and protection of Ceridian’s Confidential Information. In
light of these considerations, this Article VI sets forth the terms and
conditions of Executive’s obligations of non-competition, non-recruitment and
non-disparagement subsequent to the termination of this Agreement and/or
Executive’s employment for any reason other than a Change of Control
Termination. Section 6.02 and 6.03 of this Agreement shall be of no further
force or effect upon a Change of Control Termination.

 

6.02 Non-Competition.

 

  (a)

During the term of this Agreement, Executive will devote full time and energy to
furthering Ceridian’s business and will not pursue any other business activity
without Ceridian’s written consent. Unless the obligation is waived or limited
by Ceridian in accordance with subsection (b) of this Section 6.02, Executive
agrees that during his or her employment with Ceridian and for a period of two
years following termination of employment for any reason other than a Change of
Control Termination (“Non-Compete Period”), Executive will not directly or
indirectly, alone or as a partner, officer, director, shareholder or employee of
any other firm or entity, engage in any commercial activity in competition with
any part of Ceridian’s business as conducted as of the date of such termination
of employment or with any part of Ceridian’s contemplated business with respect
to which Executive has Confidential Information. For purposes of this subsection
(a), “shareholder” shall not include beneficial ownership of less than five
percent (5%) of the combined voting power of all issued and outstanding voting
securities of a publicly held corporation whose stock is traded on a major stock
exchange. Also for purposes of this subsection (a), “Ceridian’s business” shall
include business conducted by Ceridian or its affiliates and any partnership or
joint

 

11



--------------------------------------------------------------------------------

 

venture in which Ceridian or its affiliates is a partner or joint venturer;
provided that, “affiliate” as used in this sentence shall not include any
corporation in which Ceridian has ownership of less than fifteen percent
(15%) of the voting stock.

 

  (b) At its sole option Ceridian may, by written notice to Executive at any
time within the Non-Compete Period, waive or limit the time and/or geographic
area in which Executive cannot engage in competitive activity.

 

  (c) During the Non-Compete Period, prior to accepting employment with or
agreeing to provide consulting services to, any firm or entity which offers
competitive products or services, Executive shall give 30 days prior written
notice to Ceridian. Such written notice shall describe the firm and the
employment or consulting services to be rendered to the firm or entity, and
shall include a copy of the written offer of employment or engagement of
consulting services. Ceridian’s failure to respond or object to such notice
shall not in any way constitute acquiescence or waiver of Ceridian’s rights
under this Article VI.

 

6.03 Non-Recruitment. During the term of employment and for a period of two
years following termination of employment for any reason other than a Change of
Control Termination, Executive will not directly or indirectly hire any of
Ceridian’s employees, or solicit any of Ceridian’s employees for the purpose of
hiring them or inducing them to leave their employment with Ceridian, nor will
Executive own, manage, operate, join, control, consult with, participate in the
ownership, management, operation or control of, be employed by, or be connected
in any manner with any person or entity which engages in the conduct proscribed
in this Section 6.03. This provision shall not preclude Executive from
responding to a request (other than by Executive’s employer) for a reference
with respect to an individual’s employment qualifications.

 

6.04 Non-Disparagement. Executive will not, during the term or after the
termination or expiration of this Agreement or Executive’s employment, make
disparaging statements, in any form, about Ceridian, its officers, directors,
agents, employees, products or services which Executive knows, or has reason to
believe, are false or misleading.

 

6.05

Survival and Enforceability. The obligations of this Article VI shall survive
the expiration or termination of this Agreement and Executive’s employment.
Should any provision of this Article VI be held invalid or illegal, such
illegality shall not invalidate the whole of this Article VI or the Agreement,
but, rather, Article VI shall be construed as if it did not contain the illegal
part or narrowed to permit its enforcement, and the rights and obligations of
the parties shall be construed and enforced accordingly. In furtherance of and
not in limitation of the foregoing, Executive expressly agrees that should the
duration of or geographical extent of, or business activities covered by, any
provision of this Article VI be in excess of that which is valid or enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities that may validly be covered. Executive
acknowledges the uncertainty of the law in this respect and expressly stipulates
that this Article VI shall be construed in a manner that renders its provisions
valid and enforceable to the maximum extent (not exceeding its express terms)
possible under applicable law. This Article VI does not replace and is in
addition to any other

 

12



--------------------------------------------------------------------------------

 

agreements Executive may have with Ceridian on the matters addressed herein. In
the event that any covenant, provision or restriction contained in this Article
VI is found to be void or unenforceable (in whole or in part) by a court of
competent jurisdiction because of the duration, the scope or geographic area,
such court shall have the power to reduce the duration, scope or area of such
covenant, provision or restriction to what the court considers reasonable and,
in its reduced terms, such covenant, provision or restrictions shall then be
enforceable as if originally part of this Agreement.

 

6.06 Vital Consideration. Executive agrees that the covenants and restrictions
contained in the preceding sections 6.01, 6.02, 6.03, 6.04 and 6.05 are
reasonable and valid in terms of time, scope of activities and geographic
limitations and understands and agrees that they are vital consideration for the
purposes of Ceridian entering into this Agreement.

ARTICLE VII

CHANGE OF CONTROL

 

7.01 Definitions. For purposes of this Article VII, the following definitions
shall be applied:

 

  (a) “Benefit Plan” means any formal or informal plan, program or other
arrangement heretofore or hereafter adopted by Ceridian for the direct or
indirect provision of compensation to Executive (including groups or classes of
participants or beneficiaries of which Executive is a member), whether or not
such compensation is deferred, is in the form of cash or other property or
rights, or is in the form of a benefit to or for Executive.

 

  (b) “Change of Control” shall mean the first of the following events to occur:

 

  (1) there is consummated a merger or consolidation to which Parent Corporation
or any direct or indirect subsidiary of Parent Corporation is a party if the
merger or consolidation would result in the voting securities of Parent
Corporation outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) less than
60% of the combined voting power of the securities of Parent Corporation or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation; or

 

  (2)

the direct or indirect beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) in the
aggregate of securities of Parent Corporation representing twenty percent
(20%) or more of the total combined voting power of Parent Corporation’s then
issued and outstanding securities is acquired by any person or entity, or group
of associated persons or entities acting in concert; provided, however, that for
purposes hereof, the following acquisitions shall not constitute a Change of
Control: (A) any acquisition

 

13



--------------------------------------------------------------------------------

 

by Parent Corporation or any of its subsidiaries, (B) any acquisition directly
from Parent Corporation or any of its subsidiaries, (C) any acquisition by any
employee benefit plan (or related trust or fiduciary) sponsored or maintained by
Parent Corporation or any corporation controlled by Parent Corporation, (D) any
acquisition by an underwriter temporarily holding securities pursuant to an
offering of such securities, (E) any acquisition by a corporation owned,
directly or indirectly, by the stockholders of Parent Corporation in
substantially the same proportions as their ownership of stock of Parent
Corporation, (F) any acquisition in connection with which, pursuant to Rule
13d-1 promulgated pursuant to the Exchange Act, the individual, entity or group
is permitted to, and actually does, report its beneficial ownership on Schedule
13G (or any successor Schedule); provided that, if any such individual, entity
or group subsequently becomes required to or does report its beneficial
ownership on Schedule 13D (or any successor Schedule), then, for purposes of
this paragraph, such individual, entity or group shall be deemed to have first
acquired, on the first date on which such individual, entity or group becomes
required to or does so report on Schedule 13D, beneficial ownership of all of
the voting securities of Parent Corporation beneficially owned by it on such
date, and (G) any acquisition in connection with a merger or consolidation
which, pursuant to paragraph (1) above, does not constitute a Change of Control;
or

 

  (3) there is consummated a transaction contemplated by an agreement for the
sale or disposition by Parent Corporation of all or substantially all of Parent
Corporation’s assets, other than a sale or disposition by Parent Corporation of
all or substantially all of Parent Corporation’s assets to an entity, at least
60% of the combined voting power of the voting securities of which are owned by
stockholders of Parent Corporation in substantially the same proportions as
their ownership of Parent Corporation immediately prior to such sale; or

 

  (4) the stockholders of Parent Corporation approve any plan or proposal for
the liquidation of Parent Corporation; or

 

  (5) a change in the composition of the Board such that the “Continuity
Directors” cease for any reason to constitute at least a majority of the Board.
For purposes of this clause, “Continuity Directors” means (A) those members of
the Board who were directors on the date hereof and (B) those members of the
Board (other than a director whose initial assumption of office was in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of
Parent Corporation) who were elected or appointed by, or on the nomination or
recommendation of, at least a two-thirds (2/3) majority of the then-existing
directors who either were directors on the date hereof or were previously so
elected or appointed; or

 

14



--------------------------------------------------------------------------------

  (6) such other event or transaction as the Board shall determine constitutes a
Change of Control.

Notwithstanding any provision in this Section 7.01(b) to the contrary, a Change
of Control shall not include a sale, spin off, reverse spin off or similar
disposition of any Subsidiary of Parent Corporation, unless or until the Board
shall determine that such disposition constitutes a Change of Control.

 

  (c) “Change of Control Compensation” means any payment or benefit (including
any transfer of property) in the nature of compensation, to or for the benefit
of Executive under this Agreement or any Other Agreement or Benefit Plan, which
is considered to be contingent on a change in the ownership or effective control
of Parent Corporation for purposes of Section 280G of the Code.

 

  (d) “Change of Control Termination” means, with respect to Executive, any of
the following events:

 

  (1) On or within two years after a Change of Control, Termination of
Executive’s Employment by Ceridian for any reason other than (A) fraud,
(B) theft or embezzlement of Ceridian assets, (C) conviction of a crime
involving moral turpitude, or (D) failure to follow Ceridian’s conduct and
ethics policies;

 

  (2) On or within two years after a Change of Control, Termination of
Executive’s Employment by Executive for Good Reason; or

 

  (3) A Termination of Executive’s Employment by Ceridian other than for the
reasons described in clauses (A) through (D) of Section 7.01(d)(1) during the
pendency of a Potential Change of Control and Executive reasonably demonstrates
that such termination was at the request or direction of a person or entity who
has entered into an agreement, the consummation of which would result in a
Change of Control, or is otherwise in connection with or in anticipation of a
Change of Control (whether or not a Change of Control ever occurs). For purposes
of this Agreement, in the event of a termination described in the preceding
sentence, a Change of Control will be deemed to have occurred immediately prior
to the Termination of Executive’s Employment for purposes of this Agreement.

A Change of Control Termination by Executive shall not, however, include
termination by reason of death or Disability. A Termination of Executive’s
Employment by Ceridian shall not constitute a termination described in clauses
(A) through (D) of Section 7.01(d)(1) unless (i) there has been delivered to
Executive by the Board, at least 10 days prior to such termination, a written
notice which specifically identifies conduct described in clauses (A), (B),
(C) or (D) of Section 7.01(d)(1) in which the Board believes Executive has
engaged and (ii) the Board has duly adopted a resolution, by the affirmative
vote of not less than two-thirds (2/3) of the entire membership of the Board at
a meeting of the Board which was called and held for the purpose of considering
such termination (after

 

15



--------------------------------------------------------------------------------

reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive was guilty of
conduct described in clauses (A), (B), (C) or (D) of Section 7.01(d)(1), and
specifying the particulars thereof in detail.

 

  (e) “Other Agreements” means any agreement, contract or understanding
heretofore or hereafter entered into between Executive and Ceridian for the
direct or indirect provision of compensation to Executive.

 

  (f) “Potential Change of Control” shall be deemed to have occurred if the
event set forth in any one of the following subsections shall have occurred:
(A) Parent Corporation enters into an agreement, the consummation of which would
result in the occurrence of a Change of Control; (B) Parent Corporation or any
person or entity publicly announces an intention to take or to consider taking
actions which, if consummated, would constitute a Change of Control; (C) any
person becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of Parent Corporation representing
15% or more of either the then outstanding shares of common stock of Parent
Corporation or the combined voting power of Parent Corporation’s then
outstanding securities; or (D) the Board adopts a resolution to the effect that,
for purposes of this Agreement, a Potential Change of Control has occurred.

 

7.02 Termination by Executive. The termination of Executive’s employment as
described in Section 7.01(d)(2) shall be accomplished by, and effective upon,
Executive giving written notice to Ceridian of Executive’s decision to
terminate. Except as otherwise expressly provided in this Agreement, upon the
exercise of said right, all obligations and duties of Executive under this
Agreement shall be of no further force and effect.

 

7.03 Change of Control Termination Payment.

 

  (a) In the event of a Change of Control Termination, Ceridian shall, within
five days of such termination, make a lump sum payment to Executive in an amount
equal to three times the sum of (1) and (2) below:

 

  (1) one year of Base Salary at the rate in effect at the time of Executive’s
termination (without giving effect to any reduction in Base Salary constituting
Good Reason); and

 

  (2) the bonus, if any, that Executive would have earned under all applicable
Ceridian bonus plans for the year in which the termination occurs had “superior”
goals been achieved (without giving effect to any reduction in bonus opportunity
constituting Good Reason).

 

  (b)

In the event of a Change of Control Termination, Ceridian shall also pay to
Executive, along with the lump sum severance payment described in Section

 

16



--------------------------------------------------------------------------------

 

7.03(a), a prorated portion of Executive’s bonus compensation for the fiscal
year in which the Change of Control Termination occurs (assuming that any
applicable performance objectives were achieved at the “target” level of
performance and without giving effect to any reduction in bonus opportunity
constituting Good Reason) calculated by multiplying (A) the maximum achievable
amount of such bonus compensation by (B) a fraction, the numerator of which is
the number of days in the applicable fiscal year through the date of termination
and the denominator of which is 365.

 

  (c) In the event of a Change of Control Termination, Executive shall be
entitled to continued medical and dental coverage in accordance with
Section 7.06.

 

  (d) Following a Change of Control Termination, Ceridian shall provide
Executive with reasonable executive-level outplacement services, not to exceed
$20,000, for a period of up to 24 months (or if earlier, until the first
acceptance by Executive of an offer of employment), to be provided through
Executive’s preferred provider of such services. Following a Change of Control
Termination, Ceridian shall reimburse Executive for all customary relocation
expenses actually incurred by Executive in one move out of the Executive’s state
of residence within the one-year period following such Change of Control
Termination, provided such move is necessitated by Executive’s acceptance of an
offer of employment.

 

  (e) In the event of a Change of Control Termination, all outstanding Ceridian
options and other equity awards held by Executive shall become fully vested and
exercisable and, if applicable, free from all restrictions.

 

  (f) The payments and benefits described in this Article VII shall be
conditioned upon Executive executing (and not effectively rescinding) a release
of claims against Ceridian substantially identical to that attached as Exhibit A
hereto.

 

7.04 Interest. In the event Ceridian does not make timely payment in full of the
Change of Control Termination Payment described in Section 7.03, Executive shall
be entitled to receive interest on any unpaid amount at the lower of: (a) the
prime rate of interest (or such comparable index as may be adopted) established
from time to time by the Bank of America National Trust and Savings Association,
New York, New York or its successor in interest; or (b) the maximum rate
permitted under Section 280G(d)(4) of the Internal Revenue Code.

 

7.05 Attorneys’ Fees. In the event Executive incurs any legal expense to enforce
or defend his or her rights under this Article VII of this Agreement, or to
recover damages for breach thereof, Executive shall be entitled to recover from
Ceridian any expenses for attorneys’ fees and disbursements incurred. Such
payments shall be made within five (5) business days after delivery of
Executive’s written requests for payment accompanied with such evidence of fees
and expenses incurred as Ceridian reasonably may require.

 

7.06

Benefits Continuation. In the event of a Change of Control Termination,
Executive shall, until age 65, be entitled to receive from Ceridian medical and
dental insurance coverage (excluding short term and long term disability
insurance) substantially

 

17



--------------------------------------------------------------------------------

 

equivalent to the coverage Executive had on the day immediately prior to the
Change of Control, including coverage then in effect for Executive’s spouse and
dependents. During any statutory notice period required under applicable
provincial employment standards legislation Ceridian shall continue to provide
medical and dental coverage under one or more of Ceridian’s group medical and
dental plans as if Executive were still employed, and Executive shall be
required to pay no more for such insurance coverage than Executive would be
required to pay had Executive continued in active employment with Ceridian. From
the expiration of the statutory notice period until Executive’s attainment of
age 65, Ceridian shall use its reasonable best efforts to continue group
coverage on the same terms; provided, however, that if Ceridian determines that
such continued coverage under its group medical and dental plans after the
statutory notice period is not permitted by its insurance carriers, Ceridian
shall have the right to discontinue such coverage and use its best reasonable
efforts to obtain for Executive, his spouse and his dependants comparable
individual coverage at comparable rates. Ceridian shall reimburse Executive for
the cost of such individual insurance coverage up to the amount Ceridian would
be required to pay under Ceridian’s group plans had Executive continued in
active employment with Ceridian, and Executive shall be responsible for all
additional costs, if any.

 

7.07 Mitigation; Offset. Following a Change of Control Termination, Executive is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by pursuant to this Article VII. The amount of
any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by Executive to Parent Corporation, any Subsidiary or otherwise.

ARTICLE VIII

GENERAL PROVISIONS

 

8.01 No Adequate Remedy. The parties declare that it is impossible to measure in
money the damages which will accrue to either party by reason of a failure to
perform any of the obligations under this Agreement and therefore injunctive
relief is appropriate. Therefore, if either party shall institute any action or
proceeding to enforce the provisions hereof, such party against whom such action
or proceeding is brought hereby waives the claim or defense that such party has
an adequate remedy at law, and such party shall not urge in any such action or
proceeding the claim or defense that such party has an adequate remedy at law.

 

8.02 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of Parent Corporation and each
Subsidiary, whether by way of merger, consolidation, operation of law,
assignment, purchase or other acquisition of substantially all of the assets or
business of Ceridian, and any such successor or assign shall absolutely and
unconditionally assume all of Ceridian’s obligations hereunder.

 

18



--------------------------------------------------------------------------------

8.03 Notices. All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and be delivered or
mailed to any such party at its address:

 

  (a) Ceridian Canada Ltd.

c/o Ceridian Corporation

3311 East Old Shakopee Road

Minneapolis, Minnesota 55425-1640

Attention: Office of General Counsel

 

  (b) In the case of Executive shall be:

At the address listed on the last page of this Agreement.

Either party may, by notice hereunder, designate a changed address. Any notice,
if mailed properly addressed, postage prepaid, registered or certified mail,
shall be deemed dispatched on the registered date or that stamped on the
certified mail receipt, and shall be deemed received within the second business
day thereafter or when it is actually received, whichever is sooner.

 

8.04 Captions. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

8.05 Governing Law. The validity, construction and performance of this Agreement
shall be governed by the laws of the State of Minnesota and any and every legal
proceeding arising out of or in connection with this Agreement shall be brought
in the appropriate courts of the State of Minnesota, each of the parties hereby
consenting to the exclusive jurisdiction of said courts for this purpose. The
parties hereto expressly recognize and agree that the implementation of this
Governing Law provision is essential in light of the fact that Parent
Corporation’s corporate headquarters and its principal executive offices are
located within the State of Minnesota, and there is a critical need for
uniformity in the interpretation and enforcement of the employment agreements
between Ceridian and its senior executives.

 

8.06 Construction. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

8.07 Waivers. No failure on the part of either party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right or remedy granted hereby or by any related document or by law.

 

19



--------------------------------------------------------------------------------

8.08 Modification. Any changes or amendments to this Agreement must be in
writing and signed by both parties.

 

8.09 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon. This Agreement replaces in full all prior employment or Change of
Control agreements or understandings of the parties hereto with respect to such
subject matter, and any and all such prior agreements or understandings are
hereby rescinded by mutual agreement.

[Remainder of Page Left Intentionally Blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, The parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

EXECUTIVE     CERIDIAN CORPORATION  

/s/ James Burns

    By:  

/s/ Gary M. Nelson

  James Burns       Gary M. Nelson Title:   Executive Vice President and
President, Ceridian International       Executive Vice President, Chief
Administrative Officer, General Counsel and Corporate Secretary [Address]      

 

21



--------------------------------------------------------------------------------

Exhibit A

RELEASE

I, James Burns, in consideration of the payments of $            subject to
appropriate withholding, which includes compensation to which I would not be
otherwise entitled, do, except as specifically provided below, hereby fully and
completely release and waive any and all claims, complaints, causes of action or
demands of whatever kind which I have or may have against Ceridian Canada Ltd.,
Ceridian Corporation, their predecessors, successors, subsidiaries and
affiliates and all past and present members of the Board of Directors, officers,
employees and agents of those persons and companies (“Ceridian”) arising out of
any actions, conduct, decisions, behavior or events occurring up to the date of
my execution of this Release.

I understand and accept that this Release specifically covers but is not limited
to any and all claims, complaints, causes of action or demands which I have or
may have against the above-referenced released parties relating in any way to
the terms, conditions and circumstances of my employment up to the date of my
signature below, any form of employment discrimination prohibited under any
state or province’s human rights act, Title VII of the Federal Civil Rights Act
of 1964 and the Federal Age Discrimination in Employment Act. I further
represent that Ceridian has complied with the Ontario Human Rights Code or other
applicable provincial human rights legislation (the “Code”) in respect of my
employment and/or the termination of such employment and I have no complaint
against Ceridian under the Code. I further understand that this Release extends
to but is not limited to all claims which I may have based on applicable
employment standards legislation, statutory or common law claims for negligence
or other breach of duty, wrongful discharge or dismissal, breach of contract,
breach of any express or implied promise, misrepresentation, fraud, retaliation,
breach of public policy, infliction of emotional distress, defamation,
promissory estoppel, failure to pay wages or any other theory, whether legal or
equitable. Notwithstanding the foregoing, I do not waive my rights to
(i) enforce the performance by Ceridian of its obligations under the Executive
Employment Agreement between myself and Ceridian (including, without limitation,
the obligation to make the payments and provide the benefits described in
Article VII thereof if applicable), (ii) any pension or other employee benefits
payable pursuant to the terms of the applicable plans of Ceridian or any
affiliate, which benefits shall be paid or provided in accordance with the terms
of such plans or (iii) indemnification from Ceridian with respect to my service
with Ceridian, whether provided pursuant to Ceridian’s bylaws or otherwise.

Nothing contained herein, however, shall be construed to prohibit me from filing
a charge with the Equal Employment Opportunity Commission, but my release
includes a release of my right to file a court action or to seek individual
remedies or damages in any Equal Employment Opportunity Commission-filed court
action, and my release of these rights shall apply with full force and effect to
any proceedings arising from or relating to such a charge.

I agree that my only remedy for any dispute I have about the enforceability of
this Release shall be to submit that dispute to final and binding arbitration in
accordance with the rules of the American Arbitration Association. Ceridian and
I agree that I must send written

 

1



--------------------------------------------------------------------------------

notice of any claim to Ceridian by certified mail, return receipt requested.
Written notice to Ceridian shall be sent to its Secretary at 3311 East Old
Shakopee Road, Minneapolis, MN 55425-1640.

I understand that I may rescind this Release if I do so in writing, delivered by
certified mail, return receipt requested, to Office of the General Counsel,
Ceridian Corporation, 3311 East Old Shakopee Road, Minneapolis, MN 55425-1640,
within fifteen (15) calendar days of the date of my signature below. Upon the
expiration of fifteen (15) calendar days from the date indicated below, if I
have not rescinded this Release, then Ceridian Corporation shall promptly
deliver to me the above-referenced payment, subject to appropriate withholding,
this Release being contingent upon payment of that sum.

If sent by mail, the rescission must be:

 

  •  

Postmarked within the 15 calendar-day period;

 

  •  

Properly addressed to Ceridian; and

 

  •  

Sent by certified mail, return receipt requested.

By my signature below, I acknowledge that I fully understand and accept the
terms of this Release, and I represent and agree that my signature is freely,
voluntarily and knowingly given. I have had 21 days in which to consider this
agreement. By my signature below, I further acknowledge that I have been
provided a full opportunity to review and reflect on the terms of this Release
and to seek the advice of legal counsel of my choice, which advice I have been
encouraged to obtain.

If I do not execute this Release within 30 days after I receive it, the offer
Ceridian has made for a payment herein is null and void and Ceridian’s only
obligation to me is any notice, pay in lieu of notice or severance required by
applicable employment standards legislation, if any.

 

Date:  

 

   

 

      James Burns

 

2